Citation Nr: 0603219	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for symptoms of weakness, 
fatigue, anger, nervousness, crying spells and memory 
problems as due to an acquired psychiatric disorder or, 
alternatively, as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1976, and from December 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, declined to reopen a 
claim of service connection for weakness, fatigue, anger, 
nervousness, crying spells and memory problems as due to 
undiagnosed illness.  In July 2002, the veteran appeared and 
testified via videoconference transmission before C.W. 
Symanski, who is the Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this claim.  38 U.S.C.A. § 7102(b) 
(West 2002).

The case was before the Board in October 2002 at which time 
the Board ordered further development of the case by its 
Evidence Development Unit (EDU) pursuant to the authority 
then existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of 38 C.F.R. § 19.9(a)(2) authorizing 
the Board to review evidence obtained by the EDU without 
either obtaining a waiver from the claimant or remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 
2003, the Board remanded the case to the RO for review of 
evidence obtained by the Board.  In April 12, 2005, the Board 
granted the veteran's motion for advancement of his case on 
the docket based upon good cause.

The case was before the Board again in May 2005 at which time 
the veteran had raised a new claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) that had 
not been adjudicated by the RO.  Additionally, the medical 
evidence of record assessed the veteran's symptoms of 
weakness, fatigue, anger, nervousness, crying spells and 
memory problems as indicative of a depressive 
disorder/somatoform disorder.  The Board also noted that 
liberalizing law with respect to presumptive service 
condition for disabilities occurring in the Persian Gulf were 
added in 2001, to include presumptively service connecting a 
known clinical diagnosis of chronic fatigue syndrome, to 
warrant a de novo review of the claim.  See Sawyer v. 
Derwinski, 1 Vet. App. 130 (1991); Spencer v. Brown, 4 Vet. 
App. 283 (1993).  As such, the Board rephrased the issue on 
the title page, and remanded the claim to allow the RO to 
adjudicate in the first instance the inextricably intertwined 
claim of entitlement to service connection for PTSD.  See 
Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).  In a rating 
decision dated October 2005, the RO denied a claim of 
entitlement to service connection for PTSD.  The veteran has 
not initiated an appeal with this decision.  Accordingly, the 
Board will limit its discussion to the current issue on 
appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's symptoms of weakness, fatigue, anger, nervousness, 
crying spells and memory problems are attributable to a known 
clinical diagnosis of an acquired psychiatric disorder 
diagnosed as an undifferentiated somatoform disorder.  

2.  There is no competent evidence of record that the 
veteran's acquired psychiatric disorder(s) were first 
manifest in service and/or causally related to event(s) in 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder and an undiagnosed illness 
involving weakness, fatigue, anger, nervousness, crying 
spells and memory problems were not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his undiagnosed illness(es) result 
from his service in the Persian Gulf War during his second 
period of active service.  This period of active service 
extended from December 27, 1990 to July 11, 1991 with service 
in the Southwest Asia theatre of operations from February 8, 
1991 to June 16, 1991.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The veteran bears the 
burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the 
Board shall consider all information and lay and medical 
evidence of record.  38 U.S.C. § 5107(b) (West 2002).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  Id.

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2005).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
includes the following:

(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1 (2005).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran's service medical records for his first period of 
active service are negative for complaint or treatment for 
symptoms of weakness, fatigue, anger, nervousness, crying 
spells and memory problems.  In pertinent part, an April 1, 
1991 redeployment examination included his denial of symptoms 
such as "Frequent trouble sleeping," "Depression or 
excessive worry," "Loss of memory or amnesia," and 
"Nervous trouble of any sort."  At that time, his physical 
examination indicated "NORMAL" clinical evaluations of all 
his bodily systems.  A June 20, 1991 preventive medicine 
evaluation recorded the veteran's symptoms of headaches, 
chest pain and dental problems which required further medical 
consultation.  Otherwise, the veteran answered "NO" as to 
whether he had experienced a multitude of symptoms to include 
fatigue.

The veteran's post-service medical records include a June 
1992 VA visitation due to complaint of chest pain, tiredness 
and dizziness.  He was given an assessment of musculoskeletal 
chest pain.  A physical examination to investigate complaint 
of fatigue, headaches and weakness in August 1992 indicated a 
negative physical examination.  On his Persian Gulf 
Examination in March 1995, he filled out a questionnaire 
reporting occasional symptoms of feeling jittery or 
nervousness, and becoming angry or irritated by little 
things.  He rarely or never experienced symptoms such as 
trembling or shaking, concentration difficulty, desire to 
avoid family or friends, difficulty remembering simple facts, 
and feeling sad or depressed.  On interview, he reported 
serving his tour of duty in Saudi Arabia maintaining 
helicopters.  The closest SCUD missile attack came within 4 
to 12 miles, and he recalled heavy dust.  He had a recent 
history of arthritic symptoms of the left hand, difficulty 
with right eye focusing, headaches, sinus difficulties, easy 
fatigue and irritability.  He had a history of sinus 
allergies.  His physical and laboratory examinations were all 
normal with the exception of a mild elevation of blood 
cholesterol.

On his Application for Compensation or Pension received 
November 1995, the veteran claimed the onset of weakness, 
fatigue, nerve problems, crying spells, and inability to 
concentrate in approximately January 1993.  He gave a similar 
report of onset on his VA initial examination in December 
1995.  His physical examination, to include laboratory 
testing, indicated a diagnosis of history of fatigue.  A 
January 1996 VA mental disorders examination indicated a 
diagnosis of "no diagnosis."  

A lay statement from the veteran's wife received in June 1996 
attested to her observation of a dramatic change in her 
husband's health following his return from the Persian Gulf.  
His symptoms included right arm weakness and easy anger.  His 
brother attributed symptoms of easy anger, inability to 
focus, weakness, fatigue, sickness, nausea and nervousness to 
"the Persian Gulf Illness."  Similarly statements were 
submitted by his sister, brother-in-law and former 
servicemate in the Persian Gulf.

Thereafter, the veteran's VA clinic records include his May 
1999 report of tiredness, weakness all over, no energy and 
sleepiness.  A depression screen performed in September 2000 
indicated positive responses to fatigue or loss of energy, 
irritability anxiousness or sadness, and difficulty sleeping.  
An emergency room visitation in October 2002, due to 
complaint of fatigue, dizziness and increased blood pressure, 
provided diagnoses of hypertension and vertigo.  He was 
placed on a trial of non-steroidal anti-inflammatories 
(NSAIDS) in November 2000 to rule out a possible assessment 
of muscle inflammation.  A November 2000 private clinic visit 
for treatment of sinusitis included a review of systems 
positive for "malaise" but negative for psychiatric 
symptoms such as crying spells and nervousness.  A July 2001 
statement from Michael N. Gordon, M.D., indicated that he was 
treating the veteran for anxiety.

A July 2002 statement from the veteran's wife reported her 
observation of the veteran's symptoms of fatigue, mood 
swings, behavioral changes, and sleep disturbance since his 
return from the Persian Gulf.

Also in July 2002, the veteran appeared and testified before 
the undersigned to the onset of symptoms such as weakness, 
fatigue, nervousness, memory problems and crying spells 
within 1 to 11/2 years following his return from the Persian 
Gulf.  His symptoms progressively worsened over time.  
However, he recalled seeing a military doctor while in Saudi 
Arabia for fatigue.  His treatment included Prozac.  He 
attributed his symptoms to the stress of serving in the 
Persian Gulf.

Thereafter, VA clinic records include an October 2002 
visitation where an examiner provided a diagnostic impression 
that the veteran's symptoms of headache and weakness were 
"symptoms poss 2º to depression/may be aggravated by viral 
URI."  He was prescribed Trazodone.  Subsequent clinic 
visits due to similar symptoms resulted in impressions of 
allergic rhinitis and bilateral ear infections.

In January 2003, the veteran underwent VA general medical 
examination with benefit of review of his claims folder.  
Following interview, laboratory testing and physical 
examination, the examiner offered diagnoses of weakness and 
fatigue not secondary to anemia or thyroid dysfunction, and 
history of occasional short-term memory problems.

VA clinic records include a November 2003 evaluation listing 
assessments including insomnia rule out (R/O) sleep disorder 
and fatigue.  The veteran was referred for a mental health 
appointment.  In December 2003, he was prescribed Zoloft due 
to symptoms of shortness of breath, nervousness, fatigue, 
panic attack like feeling, restlessness at night and crying 
spells.  He was again referred for a mental health 
appointment.  A January 2004 major depressive disorder (MDD) 
screening examination indicated positive symptoms of feelings 
of guilt, worthlessness or hopelessness and lack of 
energy/fatigue as among the criteria.  Other criteria for an 
MDD diagnosis included insomnia, concentration difficulty, 
and psychomotor agitation.  Also in January 1994, his 
symptoms of snoring, apnea, restless sleep, and feeling tired 
most of the day resulted in an impression of sleep apnea.  He 
was later issued a continuous positive airway pressure (CPAP) 
machine.  In February 2004, he was given an assessment of 
"alteration in mood - depression-C/O becoming increasingly 
more fatigued for the past 3 years."  In November 2004, his 
presenting symptoms of nightmares, depression and anger, in 
conjunction with his service in the Gulf War, met the 
criteria for his participation for the PTSD program.  A 
Mental Health consultation that same month assessed his 
symptoms an Axis I diagnosis of mood disorder related to 
(R/T) the general medical condition of fatigue.  

In February 2004, the veteran underwent a VA neuropsychiatric 
examination based upon review of the claims folder.  He has 
specific complaints of weakness, fatigue, anger, nervousness, 
crying spells, and memory problems that were each explored.  
He described his spells of weakness as feeling short of 
breath and needing to rest due to physical exhaustion.  He 
prepared a list of tasks each night, and could only perform 
half as many as before due to periods of weakness and 
exhaustion.  His anger was due frustration and 
discouragement.  He described his nervousness as manifested 
by hand tremors.  His crying spells came on instantaneously 
without any precipitating event.  He was not thinking or 
feeling sadness at the time.  He experienced tearing in both 
eyes equally that the examiner found interesting since part 
of the eye condition syndrome was dryness in one of the eyes.  
He described his memory problem as forgetting where he put 
objects.  He related the onset of symptoms for the last two 
years, but did not describe any precipitating factors.  His 
situational stressors included relationship problems with his 
wife, the need to meet sales quotas for work and an inability 
to work as much due to his disabilities.  He reported recent 
treatment for an anxiety attack.  His medications included 
Zoloft.  Following mental status examination, the examiner 
provided the following comments and diagnosis:

COMMENTS:  The veteran reported several physical 
complaints.  It appears his memory complaints are 
not significant or out of the ordinary.  The 
veteran's report of anger was later modified to be 
one of reported frustration and discouragement 
because of inability to be as productive as 
previously able.  The veteran's descriptions of 
nervousness reflected mild tremor in his hands.  
His crying spells appear to be unusual in that he 
produces tears equally in both eyes and the onset 
is unexpected to him and unrelated to his thoughts 
or feelings or current situation by report.  The 
veteran's descriptions of weakness and tightness 
in chest and shortness of breath when he is in 
what he terms an anxiety attack were not found to 
be present during a medical examination.  The 
symptoms the veteran reports having cause 
clinically significant distress and impairment in 
occupational functioning.  Their presence were not 
found or explained by medical findings.  The 
symptoms do not appear to be intentionally 
produced or feigned.  These findings meet DSM4 
criteria for a diagnosis of undifferentiated 
somatoform disorder.

Thereafter, the veteran's VA clinic records include a March 
2005 primary care physician note indicating that the 
veteran's symptoms of nightmares, weeping/crying, feeling 
isolated and on guard were symptoms of PTSD.  He was given an 
assessment of prolonged PTSD.  The plan was to contact the 
PTSD program and obtain a mental health consultation.  A 
mental health consultation in May 2005 included a 
psychiatrist's Axis I diagnoses of chronic PTSD and mild, 
recurrent major depressive disorder (MDD).  He was being 
followed in the PTSD group.  The diagnoses of chronic PTSD 
and major depressive disorder were continued in July 2005.

The Board finds, by a preponderance of the evidence that the 
veteran's symptoms of weakness, fatigue, anger, nervousness, 
crying spells and memory problems are attributable to a known 
clinical diagnosis.  VA neuropsychiatric examination in 
February 2004, based upon review of the claims folder, 
separately explored each of the veteran's symptoms and 
determined that the veteran manifested an acquired 
psychiatric disorder diagnosed as an undifferentiated 
somatoform disorder.  His symptoms of crying spells have also 
been attributed to a diagnosis of PTSD.  VA screening 
examinations for depression and major depressive disorder 
also list some of these symptoms as part of the criteria for 
diagnosing such disorders.  Additionally, the veteran's 
tiredness symptoms have also been found attributable to a 
diagnosis of sleep apnea treated with a CPAP machine.  There 
is no medical evidence that such symptoms first manifested 
during a period of active service.  Except for report of 
fatigue in service, the veteran himself relates the onset of 
his symptoms approximately 1 to 11/2 years after his discharge 
from service.

The record also includes assessments in the clinical setting 
that the veteran manifests fatigue and/or a mood disorder 
secondary to fatigue.  These are clinical evaluations not 
based upon review of the claims folder and do not provide an 
actual diagnosis or opinion that the veteran meets the 
criteria to establish a diagnosis of chronic fatigue 
syndrome.  The Board finds the most persuasive evidence in 
this case consists of the February 2004 VA neuropsychiatric 
examination wherein, based upon review of the claims folder 
and a separate evaluation for each symptom, the examiner 
opined that the symptoms were attributable to diagnosis of an 
undifferentiated somatoform disorder.  There is no competent 
evidence of record that his acquired psychiatric disorder is 
causally related to event(s) in service.  As indicated above, 
his separate claim for service connection for PTSD is not 
currently before the Board.

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability involving 
weakness, fatigue, anger, nervousness, crying spells and/or 
memory problems related to event(s) in service consists of 
the veteran's own stated beliefs.  The Board deems the 
veteran as competent to describe symptoms, but his own self-
diagnosis and medical opinion in this case holds no probative 
value as he is not shown to possess the medical training 
required to provide a medical diagnosis and etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  Therefore, the Board must find that the 
preponderance of evidence establishes that the veteran's 
claimed symptoms are attributable to a known clinical 
diagnosis, and that there is no causal relationship between 
such diagnosis and event(s) during active service.  The claim 
for service connection, therefore, must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In so holding, the Board has reviewed the claims folder to 
ensure that the claim was developed pursuant to the provision 
of the Veterans Claims Assistance Act of 2000 (VCAA).  Under 
the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (CAVC) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that letters sent the veteran in 
November 2000, May 2001, August 2001, January 2003, December 
2003, February 2004 and May 2005 informed him of the type(s) 
of information and evidence necessary to establish 
entitlement to service connection.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the multiple supplemental statements of the case 
(SSOC's), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  Furthermore, the Board's remand directives 
also focused the veteran's attention to the dispositive issue 
on appeal.

With regard to elements (2) and (3), the Board notes that the 
various letters cited above notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  These letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the December 2003 letter contained a specific request that 
the veteran provide additional evidence in support of his 
claim, to include evidence such as State and local 
governments, private doctors and hospitals, and current or 
former employers.  He was asked to tell VA about any other 
records that might exist to support his claims.  The February 
2005 SSOC supplied him with the complete text of 38 C.F.R. 
§ 3.159(b)(1).  The May 2005 letter advised him to "[p]lease 
submit any evidence to help substantiate your appeal" and 
"[i]f there is any other evidence or information that you 
can think will support your claim, please let us know.  If 
you have any other evidence in your possession that pertains 
to your claim, please send it to us."

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  There is no indication 
that the post-adjudicatory VCAA notice to the claimant 
prevented him from providing evidence necessary to 
substantiate his claim, and there is no indication of record 
that the post-adjudicatory notice has affected the essential 
fairness of the adjudication of this claim.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  Under applicable law, a 
medical examination and/or opinion is deemed "necessary" if 
the information and evidence 


of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim being decided.  
The claims folder contains the veteran's service medical 
records and his VA clinic records from Montgomery, Alabama.  
This record request did not elicit any records within the 
Alabama VA system from either Tuskegee or Birmingham.  VA has 
also assisted the veteran in obtaining all private medical 
records that he identified and authorized VA to obtain on his 
behalf.  VA provided the veteran several VA examinations, to 
include a VA neuropsychiatric examination separately 
evaluating his claimed symptoms and providing a known 
clinical diagnosis underlying those symptoms.  That 
examination report was based upon review of the claims folder 
and the diagnosis is supported by adequate rationale.  The 
Board finds, therefore, that the examination report is 
adequate for rating purposes.  The evidence and information, 
in its totality, provides the information necessary to decide 
the claim.  There is no reasonable possibility that any 
further assistance would be capable of substantiating the 
claim.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see 


also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").


ORDER

The claim of entitlement to service connection for symptoms 
of weakness, fatigue, anger, nervousness, crying spells and 
memory problems as due to an acquired psychiatric disorder 
or, alternatively, as due to undiagnosed illness is denied.




____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


